United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3724
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Jose Estrada,                            * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: October 20, 2009
                                 Filed: December 18, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       In this direct criminal appeal, Jose Estrada challenges the below-Guidelines-
range sentence the district court1 imposed after he pleaded guilty to conspiring to
distribute 5 kilograms or more of a substance containing cocaine, in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(A), and 846; possessing with the intent to distribute 5
kilograms or more of a substance containing cocaine, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(A), and 18 U.S.C. § 2; conspiring to conduct financial transactions
affecting interstate or foreign commerce with the intent to promote unlawful activity

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
and to disguise the nature, location, source, ownership or control of the proceeds, in
violation of 18 U.S.C. §§ 1956(a)(1)(A)(i), (a)(1)(B)(i), (a)(1)(B)(ii), 1956(h), and
1957; and aiding and abetting the delivery of the proceeds from the unlawful
distribution of cocaine, knowing that the transaction was designed to conceal the
course of the proceeds, in violation of 18 U.S.C. §§ 2, 1956(a)(1)(A)(i), and
(a)(1)(B)(i). On appeal, his counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that Estrada’s sentence is
unreasonable because he had no criminal history.

        We review the imposition of sentences under a deferential abuse-of-discretion
standard, first ensuring that the district court committed no significant procedural
error, and then considering the substantive reasonableness of the sentence. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (listing factors that
constitute abuse of discretion); United States v. Haack, 403 F.3d 997, 1003-04 (8th
Cir. 2005) (standard of review). We find no abuse of discretion here.

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw, subject to
counsel informing Estrada about procedures for seeking rehearing or filing a petition
for certiorari.
                        ______________________________




                                         -2-